Wagner, Judge,
delivered the opinion of the court-..
This was an action of ejectment commenced by, the appel*382lant against the respondents to recover a lot of ground in the-city of St. Louis. There was a trial before a jury and a verdict for the respondents. The evidence adduced by the appellant was substantially the same as in the case of the same plaintiff v. Risley’s Heirs, decided at this term (ante p. 356).
An attempt is made to distinguish this case from Eisley’s by showing a confirmation and survey of the premises by United States officers subsequent to 1812, and assigning different calls for the boundaries of the lot to Leveille from those shown in the original concession and proved by the witness. The act of June 13, 1812, confirmed the title to all those who inhabited, cultivated and possessed lots prior to 1803, and amounted to a complete investiture and muniment of title immediately on the passage of the act, and it was not competent for any officer to in anywise impair that title by any action posterior to the passage of the law. We will not entertain the objection urged against the admission of the receipt of Molair, the city collector. The only exception that is made to it here is, that there was no proof offered of its execution. The objection was not made specifically in the court below, and if it had been, it could have been easily obviated when the witness was on the stand giving in his testimony. This court will give no encouragement to a course of practice which would enable a party to reap an advantage, when he himself has led his antagonist into an error or omission.
We cannot see on what principle the appellant can complain in regard to the outstanding title, when the court gave the very instruction that it asked, and which is certainly sufficiently favorable to it. The respondents might feel aggrieved at the instruction, but surely the appellant cannot.
The other questions arising on the record have been already discussed and decided at this term in the case of the Schools v. Eisley, which must also determine this.
Judgment affirmed.
The other judges concur.